PETEES, J.
I can not concur in the reasons assigned by the majority of the court for the judgment pronounced in this eause. A brief statement of the facts and the law, as they impress my mind, will show the grounds of my dissent.
On the 31st day of December, 1868, there was approved by the governor of this State, an act of the general assembly, entitled “An act to establish the Mobile Charitable Association, for the benefit of the common school fund of Mobile county, without distinction of color.” The first section of this law, omitting the enacting clause, is in the following words : “ That I. Clifton Moses and Ered. H. Eowler, of Mobile, Alabama, and Eugene Beebe, of Montgomery, Alabama, and their associates, as partners, shall have the full' right and authority to form themselves into a partnership association, to be known under the firm name and style of “ I. C. Moses & Co.,” or such other name as they may designate, for the purpose of receiving subscriptions, and to sell and dispose of certificates of subscription, which shall entitle the holder thereof to such prizes as may be awarded to them, which distribution of award *146shall be fairly made in public, by casting of lots, or by lot, chance or otherwise, in such manner as to them may seem best, to promote the interest of the school fund of Mobile county, which said distribution of award and prizes shall be made at their office, in the city of Mobile, or such other place or places in the State as they may direct.” — Pamph. Acts 1868, p. 511, sec. 1. For the “full right and authority” thus given, the company above-said agreed to pay to the Board of School Commissioners of Mobile county, for the use of the public schools of said county, the sum of one thousand dollars, and annually thereafter a like sum, for the term of ten years, or so long as said partnership shall choose to do business under the provisions of said act. This statute confers the “privilege and franchise” upon the “ partnership company,” thereby created for ten years, “upon the consideration therein contained,” any law to the contrary notwithstanding. — Acts 1868, pp. 511, 512, supra, No. 167. The first one thousand dollars was properly paid. This was an acceptance of the terms proposed in the act, and vested the company with the rights and franchise therein conferred. — Manaway v. The State, 44 Ala. 375. The law in question establishes a “ franchise ” of a peculiar character. A franchise, during the period of its continuance, is said to be an incorporeal hereditament. At common law, it is a royal privilege or branch of the King’s prerogative, subsisting in the hands of the subject. And it arose from the King’s grant. — 2 Bla. Com. p. 37, 38, marg. With us, they are conferred by grant from the government, and are vested in individuals. — Bank of Augusta v. Earle, 13 Pet. 519, 595, Taney, C. J. They contain an implied covenant on the part of the government not to invade the rights vested, and on the part of the grantees to execute the conditions and duties prescribed in the grant. The government can not resume them at pleasure, or do any act to impair the grant, without a breach of contract. — 3 Kent, 458, 459. In this definition I use the language of Chancellor Kent; a text writer of but little less authority than a judicial opinion. It seems *147to me that it hardly needs an argument to show that such a grant of franchise or privilege can not be impaired by a repealing act. It is also patent to my mind that the general assembly has power to make such a grant, and that this power is not intended to be interfered with, by the thirty-second section of the first article of the State constitution. The mere recital of this section of our fundamental law, without more, would seem to refute this idea. I quote its words, so far as they apply to this case. They are these: “No title of nobility, or hereditary distinction, privilege, honor, or emolument, shall ever be granted or conferred in this State.” — Const. Ala., Art. I, § 32. These words scarcely need interpretation to find out their true sense; that is, the sense in which they were used by the people in their highest State law. Obviously, the people intended, by these words, to impose some limitation on the legislative will of the general assembly. But they did not intend to go beyond what had formerly been customary. They did not intend to cut off the power to grant, for limited periods, merited distinctions and honors to the citizens who had rendered great and important services to the State, or to grant privileges or emoluments to be used for the public good. In other words, they did not intend to prohibit all right to grant any privilege, franchise or emolument whatever. Had this been their purpose, the language used would have been without any qualifying and limiting adjective. The word “hereditary” would have been left out of the sentence altogether. This word qualifies the whole series of particulars enumerated in the sentence, as if it had been repeated before each. The State constitution of 1819 contains a section of similar import with that above quoted, and almost in the identical words. Yet many franchises and exclusive privileges were granted under it, without objection — such as the right to establish toll-bridges, toll-causeways, ferries, and the supplying cities with pure water and gas-lights. — Const. Ala. 1819, Art. I, § 26, Clay’s Dig. p. 27; Code of Ala. p. 31; Revised Code, §§ 1383, 1389; Mobile Water Works, Montgomery Gas *148Works; and see the discussions in Dale v. Governor, 8 Stew. 387; Stein v. Mayor of Mobile, 17 Ala. 234, S. C. 24 Ala. 591; People v. Utica Ins. Co., 15 Johns. 358; Pres’t, &c., of Newburg and Cochecton Turnpike Road v. Miller, 5 Johns. Ch. R. 101; Micou v. Tallassee Br. Co., January term, 1871. The power to grant and confer privileges, honors or emoluments, intended to be prohibited, were such as were “ hereditary,” and not such as were limited to a reasonable length of time. Here the limitation was only for ten years at most, or “so long as the said partnership shall choose to do business under the provisions of ” said act. “ And whenever said company shall fail to pay said sum according to the provisions of said act, then, and in that case, their right to do business shall cease.” Acts 1868, p. 511, 512, § 2, supra. Then, if this right is a franchise, a privilege purchased from the State upon a consideration, it is a contract, and can not be repealed. In Colonel Sam. Dale’s case, involving a like question, Lipscomb, C. J., declares: “The only question, it seems to me, that can be raised in this case, is, whether a contract has been made between the State of Alabama and the plaintiff, (Dale,) by which he has acquired a vested'right to the amount of money directed to be paid to him by the act of 1821. If such a contract was enacted by that act, I have too much respect for the court of which I am a member, to waste time in urging any argument in favor of the position, that it is not only our right, but our duty, and one that can not be evaded, to declare any subsequent act of the legislature, abrogating the contract, wholly void. This doctrine is now too well settled to admit of a controversy.” — Dale v. The Governor, 3 Stew. 387, 403. Add this to what has already been said against the validity of the repealing act of March 8, 1871, and the argument would seem to be complete. — Paraph. Acts 1870, 1871, p. 217, Act No. 180. The repeal was of no validity, and did not, in any wise, effect the appellee’s rights, whatever these may be. In this, I differ and dissent, with respectful regret, from the conclusions of the majority of the court. *149Nor is this a corporation such as the legislature can “ alter, amend, or repeal.” This power is given only where there is a general law of incorporations, or special act passed pursuant to the article of the constitution on “ corporations.” — Const. Ala. Article XIII, § 1; see Pamph. Acts 1870,1871, p. 26, “ corporations.” This is not such a law as those there referred to.
Another objection to the law first above quoted, under Which the appellees seek to justify their proceedings, is, that its title is defective. If there were such a class of objections known to judicial tribunals as petulant objections, I would be inclined to put this objection in that class. Certainly, a good law ought not to be driven out of court, because its authors were not critically skillful in the invention of names; that is, that they were not persons who could split and divide a hair, “ ’twist north and northwest side.” It is true, the constitution commands that “each law shall contain but one subject, which shall be dearly expressed in its title.” — Const. Ala., Art. IV, § 2 3 see Pamph. Acts 1870, 1871, p. 8. By reference to the law under discussion, it will be-seen that its title contains but one subject; that is to say, the “ establishment of the Mobile Charitable Association, for the benefit of the common school fund of Mobile county, without distinction of color.” And this is very clearly expressed. It is not to be expected that the details of “the business” of the Association is to be set out in the title of the law, else this would make the title the law itself. In discussing this novel feature in legislation, a distinguished and experienced judicial officer uses the following language: “It would be most mischievous, in practice, to make the validity of every law depend upon the judgment of every judicial tribunal of the State, as to whether an act or bill contained more than one subject, or whether this one subject was clearly expressed in the title of the act or bill. Such a question would be decided according to the mental precision and mental discipline of each justice of the peace and judge. No practical benefit could arise from such . inquiries.”
*150Pim, v. Nicholson, 6 Ohio, (N. S.) 179. When the title fairly indicates the main purpose of the law, this is enough. Cooley’s Const. Limit., p. 141, et seq., and cases there cited. In this view of the constitutional restriction above quoted, I can not concur with a majority of the court, but respectfully dissent. — 44 Ala. 639, 646.
There is one other question that remains now for further consideration. That is this: Does the statute of the 81st of December, 1868, authorize “I. Clifton Moses & Co.” to do the “ business ” for which they claim protection in their bill ? If it does, then I think they have shown sufficient grounds to invoke the aid of the court to protect them in the further continuance of the same, until they make default in the payment of the annual sums required by the act. If it does not, then they are entitled to no relief, and their injunction should be dissolved and them bill dismissed with costs. Then, what is the “business” the “ association ” is entitled to pursue under the act ? The act declares that the “association” was allowed to be formed “for the purpose of receiving subscriptions, and to sell and dispose of certificates of subscription, which shall entitle the holder thereof to such prizes as may be awarded to them,” — Acts, supra, § 1, p. 511. This is the means provided by the law to carry on “business” under the franchise. This may be done, whatever it may mean, without the violation of the statutes against gambling; that is, without keeping a gaming table in the manner forbidden by the Revised Code. — Rev. Code, § 3621. The scheme of operations set out in the bill is clearly that of keeping or exhibiting “ a table for gaming.” The legislature did not intend to repeal this section of the Code, by the law allowing the formation of this association, and turn loose upon society the evils thus restrained.
I therefore concur in the judgment of the majority of the court.